This action is in reference to the communication filed on 18 OCTOBER 2021.    
Amendments to claims 8, 18, 22 have been entered and considered, as has the prior cancellation of claims 1-7, 11 and the addition of claims 21-28. 
Claims 8-10, 12-28 are present and have been examined. 
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, 12-16, 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upstill et al (US 20140172843 A1) in view of Rechis et al (US 20080172357 A1, hereinafter Rechis), further in view of Ravichandran et al ( US 9424342, hereinafter Ravichandran). 

In reference to claim 8, 18, 22
Upstill teaches: A method of classifying a search query, comprising (claim 8), a system for identifying a search query as market agnostic or market specific search query, comprising at least one processing device at least one computer readable data storage device storing instructions, that, when executed by the at least one processing device, cause the computing device to provide a search engine operative to (claim 18)  and a non-transitory computer readable storage medium having computer executable instructions stored thereon, the computer executable instructions when executed by a processor cause a computer system to (claim 22): 
receiving a search query (at least [039-040] a search query is entered, see also figure 3 and related text: at step 302 a search query is entered, and at [figure 1 and related text], queries 113 are originated from user device 106);
obtaining first search results responsive to the search query, the first search results returned from a first market or a first search domain, wherein the first market is associated with a first location (at least [020]” A local search query is a search query that includes a location phrase (i.e., one or more terms that specify a geographic location) and/or another geographic identifier.” At [037] “A local search result is a search result that is provided in response to a local search query.  A local search query is a search query that, as submitted by a user, includes a location phrase and/or another geographic identifier.  A location phrase is one or more terms that specify a geographic location (e.g., a zip code, an address, a city or a state).  For example, the search query "Eiffel Tower Las Vegas" includes the location phrase "Las Vegas," such that the search query "Eiffel Tower Las Vegas" is a local query”  ; 
obtaining a second search results responsive to the search query, the second search results returned from a second market or a second search domain, wherein the second market is associated with a second location, wherein the first location is distinct from the second location and the first search “search results that include general search results (i.e., search results responsive to a general search query); at [093] “For example, assume that the set of general search results for the general search query "mimosa" include search results related to the drink mimosa…” at [034]  For example, a particular user that is located in San Francisco, Calif.  and submits the search query "mimosa" may actually be interested in information about "mimosa cafe," located in Oakland, Calif.  or information about an event venue at which a local band having a name that includes the term "mimosa" is playing.” At [035] “Statistical analysis of search queries submitted by users from San Francisco may reveal that the search query "mimosa" is a locally significant query for San Francisco.” At [021, 035-037 078] generally, the location of the query is appended to a general query in order to determine if the query is associated with a “second market” or location as claimed);  
determining an overlap between the first and second search s (at least [044-046] “The set of general search results 122 and the set of local search results 124 may each include a particular search result, such that there is overlap between the set of local search results (i.e. first set) 124 and the set of general search results 122 (i.e. second set; see also [024-027].” 
determining whether the search query contains one or more location entities (at least [0038-039, 33-035, 037] the query “mimosa” does not contain a location entity, however, at [037] a location phrase may be included in a query to specify “specify a geographic location; at [020-021] a local search query includes a location entity, and at );
applying a binary classifier to the overlap and the determination of whether the each query includes one or more location entities to classify the search (at least [044-045] “For example, the particular search result may have a local result score that is the highest local result score among the local search results, while having a general result score that is the 30.sup.th highest general result score among the general search results.” “…a search result that references a web page for a Las Vegas restaurant that is located inside a replica of the Eiffel Tower may have a highest result score for the local search query "Eiffel Tower Las Vegas," such that this search result for the Las Vegas restaurant is selected for presentation with a first search results page provided in response to the local search query.  However, the search result for the Las Vegas restaurant may not have one of a top threshold quantity  (i.e. binary is not selected for presentation on a first search results page presented in response to the general search (i.e. second set)query "Eiffel Tower.", at [093-0102] “…set of search results include at least one search result that is included in the set of local search results, but is not included in a pre-specified quantity of highest ranking search results from the set of general search results.  For example, assume that the set of general search results for the general search query "mimosa" include search results related to the drink mimosa and other resources that have a result score indicating that the general search results are relevant to the general search query "mimosa." Also assume that a search result for a resource that provides information about cafe mimosa in Oakland is not one of the 20 highest ranking search results in the set of general search results, but is included in the set of local search results.  In this example, the final set of search results can include the search result for mimosa cafe and the search results that are included in the general set of search results.” See also, 030-033); 
in accordance with a classification of a search query as being market agnostic, causing only market agnostic search results to be returned (at least [037] “...local search result is a search result that is provided in response to a local search query (i.e. market agnostic).  A local search query is a search query that, as submitted by a user, includes a location phrase and/or another geographic identifier.  A location phrase is one or more terms that specify a geographic location (e.g., a zip code, an address, a city or a state).  For example, the search query "Eiffel Tower Las Vegas" includes the location phrase "Las Vegas," such that the search query "Eiffel Tower Las Vegas" is a local query; [045] a search result that references a web page for a Las Vegas restaurant that is located inside a replica of the Eiffel Tower may have a highest result score for the local search query "Eiffel Tower Las Vegas," such that this search result for the Las Vegas restaurant is selected for presentation with a first search results page provided in response to the local search query.”). Although Upstill as cited discloses all of the above limitations, and while the reference at least discloses the use of collected information for future prediction, it does not specifically disclose the subsequent effects of the classification as claimed. Rechis however, does teach: 
location is likely to be relevant.  For example, statistical analysis of queries…--such as "Starbucks" or "pizza"--may reveal that these queries are generally associated with location-based results; accordingly, the information provider can, in some implementations, maintain a "whitelist” of such queries…location based search results can be automatically promoted…” see also figure 2a and related text for discussion of implicit location terminology; (i.e. market specific); at [057-060, 083] queries are compared to a “black list” which detects words such as address or other potential location indictors to determine if the results of the query are to remain location influenced or not  (i.e. market agnostic query); “..an algorithm is applied by the results sequencer 429 to initially determine whether location is likely to be relevant to a particular query, in order to appropriately sequence any location-based results relative to other non-location-based results.  In these implementations, the blacklist database 432 can be employed to override the initial determination.” – i.e. the classification of whitelist or blacklist indicates if the results of the query will change based on location; see also figures 2a/2b for examples of both types of queries); 
In accordance with a classification of the search query as being market agnostic, causing only market agnostic search results to be returned when the search query is used in subsequent searches performed using a search engine application, the subsequent searches originating from multiple distinct locations respectively associated with multiple distinct markets supported by the search engine application ( at least fig 2a/ 2b and related text including [058/ 094] “If location-based results are determined (524) to not be relevant, other results that are determined to be relevant can be provided (527) for display in the electronic device from which the query was received.  (See, for example, the results shown in FIG. 2B.)” at [059-060] “As shown in FIG. 2B, the original query was "address of Steven Spielberg." In some implementations, inclusion of "address of" in a search query triggers location-based results.  However, in this example, no location-based results may be available (e.g., because personal address information of celebrities, such as Steven Spielberg, may not be publicly available).  Moreover, any location-based results that are identified may not be relevant to the user's original search query…. As 
of" in a search query triggers location-based results.  However, in this example, no location-based results may be available (e.g., because personal address information of celebrities, such as Steven Spielberg, may not be publicly available).  Moreover, any location-based results that are identified may not be relevant to the user's original search query… in particular, the information provider may have already determined that location-based results are not likely to be relevant… Rather, as shown in one implementation, other results, such as image results 231 or news results 233 can be provided.” – i.e. once a term in a query is identified as being on the blacklist, the results presented are market agnostic per applicant’s specification defining market agnostic as a query which will return the same results regardless of where the query originates, in contrast to the queries shown in fig 2a, which would change based on the user’s location). 
	Upstill and Rechis are analogous references as both disclose means of improving search results presented to a user, particularly when the user’s location based intent is considered. One of ordinary skill in the art at the time of filing would have found it obvious to include the forecasting aspect of the blacklist of Rechis in the query comparisons of Upstill, as Rechis teaches that weighing the user’s actual desire for location weighted results is especially effective: “some systems and techniques include receiving a query for information, predicting relevance of location to the query, and providing one or more sets of results that are responsive to the query and that are selected based on the predicted relevance of location to the query.  Put another way, some systems and techniques "promote" location-based search results when location is likely to be relevant to a corresponding query, even if location information is not included in the query.” (see 004). Rechis specifically discloses that assigning a location to a user’s query when one is not intended is likely to trigger a “false” display of location based results, which the user may not find helpful (see 0057), and that over time, and by analyzing a large number of similar queries, an information provider can, in some implementations, determine that given query answer should in fact be the same regardless of where the query itself originates (see 0057). 
While the combination as cited discloses all the limitations above, and while Examiner notes that the newly amended limitations are inherently broad due to the fact that the claims are essentially written in the alternative as far as a result/domain, in the interest of compact prosecution Examiner notes that Ravichandran teaches: 
Ordering the first search results and the second search results based on strengths of the first market or the first search domain and the second market or the second domain relative to the first search results and second search results, respectively (at least [col 4, lines 11-40, cols 9, 10 and related text] based on a plurality of means – i.e. device type, local query count, geo query count, expected query count, results are created, and, in [fig 4 and related text including col 12, 13, 14] – “A presentation order is selected for the search results (412). In some implementations, the presentation order for the search results is selected based on the boosted result scores for the local search results and the initial result scores for the non-local search results. The presentation order specifies a relative presentation position for each search result relative to the other search results that have been selected for presentation. For example, the presentation order can specify that a search result having a highest result score is presented in a more prominent presentation location of the search results page than the other search results and that each next highest scoring search result (e.g., based on the result scores) be respectively presented in a next most prominent presentation location.”)
[classifying] the results, and the ordering of the first search results and the second search results to classify the query as [local or non-local] (at least [col 4, lines 11-40] ”...query analysis subsystem can classify search queries as local queries and boost initial result scores for local search results when local queries are received.” 
Ravichandran is analogous to both Upstill/Rechis, as all reference disclose means to balance a user’s intent with the desired results presented. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the ordering of first/second results as taught by Ravichandran, as the reference specifically teaches the comparison improves the quality of a user’s search results experience – on an individual level (see col 6). The reference further discloses the importance of a balance between the two – if a user is generally interested in the global/non local topic, it would seem plausible the user could become interested in localized results – i.e. a user interested in a non-local topic such as a sport might also be interested in opportunities to view the event locally (see again, col 6). The reference further discloses that the actual ranking and display of the two is an important balance – the local or non-local result may be the actual intent, and therefore should remain the focus of the results, with the remaining set presented but not necessarily prioritized (see col 6). 

In reference to claim 9, 23: 
Upstill further teaches: if the search query is classified as a market-agnostic query, performing an in-market query expansion to capture one or more different forms of the search query, the one or more different forms being valid in each of the two or more markets or search domains (at least [0034-035, 040-041, 060, 078-079 088, 093] when the user’s location indicates that the query is a market agnostic query, alternative resources/domains are presented using the alternative queries such as “mimosa” OR when as in 060, 078-9, a specific local query for “mimosa san Francisco” is generated). 

In reference to claim 10
Upstill further teaches wherein receiving a search query includes receiving a search query at an Internet search engine application (at least [039-040] a search query is entered, see also figure 3 and related text: at step 302 a search query is entered, and at [figure 1 and related text], queries 113 are originated from user device 106). 

In reference to claim 12, 24:
Upstill further teaches: after determining overlap, passing a first signal representing overlap to a signal ranker (at least [044-046] overlap calculation between the results from given resources, local or non-local (i.e. markets); see [0024-027 generally] for discussion of resources i.e. domains);
after determining whether the search query contains one or more location entities, passing a second signal representing the one or more location entities to the signal ranker (at least [0038-039, 33-035, 037] the query “mimosa” does not contain a location entity, however, at [037] a location phrase may 

In reference to claim 13, 25:
Upstill further teaches ranking each of the first, second, signals based on their strength in being associated with either a market-agnostic or market-specific query (at least [042-047, 093, 096, 097, 0100] each resource/domain is ranked according to the fact that it is a local (market agnostic) or a general (market specific) query.) 

In reference to claim 14, 26:
Upstill further teaches: determining a relevance score for the search query based on the rankings for each of the first, second, signals, wherein the relevance score is used to classify the search query as market-agnostic or market-specific (at least [030-033] result score determines a relevance of results to the query, in [033] this includes for example, determining that a search for mimosas changes based on the user’s location, and at [042-045, 047] relevance score calculated)  [030-033, 042-047, 093-102] based on the ranked result scores, which indicate relevance, determining that a user means general information about mimosas or localized information, and presenting the results with respect to the user’s query being either general (market specific) or local (market agnostic).)

In reference to claim 15, 27
Upstill teaches: wherein the prior to applying the binary classifier, further, determining whether a user interaction with the one or more first and second search results indicates the search query is  market-agnostic or market-specific, (at least [021, 031-035] search log data store 118 contains click log information from prior queries – i.e. statistical analysis of queries from a given locality or demographic eventually becomes indicative of whether a query is intended to be agnostic (i.e. relegated to san 

In reference to claim 16, 28:
Upstill teaches: wherein user interaction comprises a click on at least one of first and second search results (at least 021, 031-035] search log data store 118 contains click log information from prior queries – i.e. statistical analysis of queries from a given locality or demographic eventually becomes indicative of whether a query is intended to be agnostic (i.e. relegated to san Francisco in the example, or market specific (i.e. mimosa that would return results about the drink, about Mimosa Café in Oakland, or Café Mimosa in Oakland as in [079] Examiner has interpreted this limitation in view of 033, 036 of the specification, which implies that the results are collected over time to eventually identify the click intent). 

In reference to claim 19
Upstill teaches: further comprising a signal ranker operative to:
rank one or more features determined from the received search query and one or more features determined from the first and second results based on the strength of each of the features for indicating the search query is a market-agnostic or market-specific search query (at least [042-047, 093, 096, 097, 0100] each resource/domain is ranked according to the fact that it is a local (market agnostic) or a general (market specific) query); and
the relevance score engine being further operative to:
determine the relevance score for the search query based on a ranking of each of the one or more features determined from the received search query and each of the one or more features determined from the first and second search results (at least [030-033] result score determines a relevance of results to the query, in [033] this includes for example, determining that a search for mimosas changes based on the user’s location, and at [042-045, 047] relevance score calculated)  [030-033, 042-047, 093-102] based on the ranked result scores, which indicate relevance, determining that a 

In reference to claim 20
Upstill teaches: being further operative to perform an in market query expansion to capture one or more different forms of the search query if the search query is classified as a market-agnostic search query, the one or more different forms being valid in one or more markets or domains (at least [0034-035, 040-041, 060, 078-079 088, 093] when the user’s location indicates that the query is a market agnostic query, alternative resources/domains are presented using the alternative queries such as “mimosa” OR when as in 060, 078-9, a specific local query for “mimosa san Francisco” is generated).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upstill in view of Rechis in view of Ravichandran further in view of White et al (US 20120158685 A1), hereinafter White. 

In reference to claim 17
Upstill/Rechis teaches wherein the user interaction comprises a user selecting a search result of the first and second search results (at least [033-037] aggregate results of user interactions with the query “mimosa” suggest either a “local” – i.e. market agnostic result of “Mimosa Café” in San Francisco, or a market specific query of “mimosa the drink”). However, while Upstill teaches a variety of means in which a user’s interaction could indicate the categorization of a query, it does not specifically disclose a user dwell time. White however does teach: [categorizing a query] based on a user dwell time (at least [033-034, 060, table 1 and related text] dwell time that a user spends on a clicked site indicates the user’s level of satisfaction with the results, i.e. the user’s type of intent with the query). It would have been obvious to one of ordinary skill in the art at the time of the invention to use dwell time as an indication of the user’s intent with the query in the form of categorizing the query, because White specifically discloses monitoring a user’s interactions with the browsing of results – especially when so many users are . 

Response to Arguments
Applicant’s remarks as filed on 18 OCT 2021 have been fully considered. 
Applicant begins with a summary of the claimed invention on page 11. On page 12, Applicant begins a discussion of Upstill – Applicant appears to conclude on page 13 that Upstill uses the results of the queries to determine presentation. Applicant appears to be arguing that the claims as presented do not use the results to do this – however Examiner finds this to be the opposite of how the claims themselves are written – results are compared in order to determine the type of the query. The results themselves essentially define the type of query.  The timing of Upstill that Applicant is alleging is not itself particularly persuasive or relevant to the claims as presented. On page 14, Applicant appears to be arguing the newly amended limitations – Examiner notes that the limitations Applicant appears to reference are taught by the newly added reference. Applicant then turns to a discussion of Rechis – however, Examiner again notes the reference is not cited for the newly amended limitations referenced by Applicant. The new grounds of rejection negate Applicant’s additional remarks. 
In the interest of compact prosecution, Examiner notes that newly cited Ravichandran discloses many of the claimed limitations as well, despite not being currently relied upon. 
Further, Examiner believes the remarks below, as filed in the non-final rejection on 8/25/2021, to be of assistance in terms of the Examiner’s BRI of the claims:
Applicant’s remarks regarding the prior art begin on page 12. Examiner notes that per previous remarks, and per Applicant’s specification, a “market agnostic query” is a query in which the query execution and response would be identical throughout the world (per 001) “because such a search phrase can be a valid search query emanating from any locale, market or search domain in the world, for example, where a teacher from one country is interested in teacher salaries in other countries (e.g., the United States).” Also in [001], “On the other hand, a search query like "What is the average starting salary of a teacher?" is market-specific because such a query may return hundreds, thousands or more results for every area in the world in which teachers are employed.” I.e., the origination of the request would perhaps govern the results OR the results are, as Applicant refers, market specific. Examiner reiterates that Upstill teaches both types of queries and both types of results, as cited.  Per Upstill, Mimosa San Francisco or “Eiffel Tower Las Vegas” are similarly market agnostic, in that as per Examiner’s understanding, these queries could originate anywhere – and return the same results to the user, and that a recipe for a mimosa would also present itself around the world. Examiner respectfully disagrees with Applicants remarks regarding Upstill operating solely from the results of the queries – instead, Upstill specifically discloses extracting terms form the query itself to ultimately present the results. Upstill’s classification occurs at the least to the extent Applicant has claimed it occurs – if Applicant believes a different “classification” is required, that should be reflected in the claims. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110184981 to Lu discloses categorizing a user’s local or general intent with various queries prior to presenting results. US 20080222119, to Dai, considers the origination of a user’s geographic related query, particularly in cases where the geographic information indicates the user might travel to a future location. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622